Citation Nr: 1630897	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  08-22 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected left hip disability.

2.  Entitlement to an increased rating in excess of 20 percent for service-connected residuals of low back injury with spondylosis and degenerative disc disease, L4-5 and L5-S1, with nerve impingement.

3.  Entitlement to a compensable initial evaluation, for the period prior to November 24, 2015, and an evaluation in excess of 20 percent thereafter, for left lower extremity radiculopathy.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to April 2, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2008 rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Upon his request, the Veteran was scheduled for a Travel Board hearing in July 2015.  As he failed to report for this hearing without explanation and did not request that a new hearing be scheduled, the Board finds the hearing request to be withdrawn.

The claims were before the Board in October 2015 when they were remanded for additional development.

In a January 2016 rating decision, the RO granted service connection and assigned a separate, initial rating for radiculopathy of the left lower extremity (sciatic nerve) effective November 24, 2015.  The RO explained that the radiculopathy was due to his service-connected back disability.  

The Veteran did not file any document with VA expressing disagreement with the January 2016 decision.  However, the radiculopathy is a manifestation of the Veteran's service-connected back disability.  When the Veteran disagreed with the amount of compensation awarded for the back disabilities, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet App 35 1993.  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C FR § 4 71a, Note (1) ( 2015).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the back condition.  When the Veteran appealed the rating assigned for his back, his appeal encompassed ratings for all manifestations of the conditions.  The award of a separate rating for left lower extremity radiculopathy in the January 2016 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the rating decision regarding the evaluation of the Veteran's back.  Thus, the issues before the Board include the initial rating for left lower extremity radiculopathy, with consideration of the period prior to the November 24, 2015, effective date assigned by the RO.   

In an April 2009 rating decision, the RO granted entitlement to a TDIU effective April 2, 2009.  The RO associated the Veteran's inability to work with his service-connected spine, hip, and knee disabilities.  The Veteran did not file any document with VA expressive disagreement with the April 2009 decision.  However, the TDIU is part and parcel with the claims for a higher evaluation for the Veteran's disabilities which were filed prior to April 2, 2009.  Therefore, entitlement to a TDIU for the period prior to April 2, 2009, is currently on appeal before the Board.   

The Board notes that the claims file contained documents pertaining to an individual other than the Veteran who is the subject of the appeal.  The misfiled documents have been removed from the claims file for association with the correct claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November and December 2015 the Veteran was afforded VA medical examinations regarding the severity of his left hip and back disabilities pursuant to the Board's October 2015 remand.  In the examination reports range of motion findings were presented and pain on weight bearing was discussed.  However, the examiner did not discuss whether there was pain on passive motion of the left hip or spine.  In addition, in December 2015 the examiner reported that additional limitation during a flare-up could not be determined without resorting to speculation based upon the Veteran not being in the midst of a flare-up. 

As the examiners did not comment upon the passive range of motion or pain exhibited on passive range of motion, the Board finds the examinations to be inadequate under 38 C.F.R. § 4.59.  New examinations are required.  The examinations must provide findings on range of motion of the left hip and back in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing.  Full range of motion testing must also be conducted on the opposite joint unless there is no opposite joint (i.e. the spine) or the opposite joint is "damaged" (i.e. has any disorder that would make the joint in question abnormal).  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

As noted above, treatment records regarding an individual who is not the subject of this appeal were located in the claims file.  These records contained treatment notes regarding hip and back disabilities.  The examination reports dated in November and December 2015 indicate that the claims file was reviewed.  It is unclear whether the examiners considered the treatment records of the individual who is not the subject of this appeal in providing their opinions.  Thus, further examinations of the Veteran are necessary to assure that only the records of the Veteran who is the subject of this appeal are considered.

As the development ordered and future outcome of the appeals of the issues of entitlement to higher evaluations for left hip and back disabilities may impact upon the claims of entitlement to an compensable initial evaluation, for the period prior to November 24, 2015, and an evaluation in excess of 20 percent thereafter, for left lower extremity radiculopathy, and entitlement to a TDIU prior to April 2, 2009, the issues are inextricably intertwined and are thus deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran receives continued treatment from VA.  On remand, obtain and associate with the claims file all VA treatment records regarding the Veteran dated since November 2015.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since November 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Take all appropriate action to determine that the Veteran's record includes only records pertaining to this Veteran.  

3.  Thereafter, schedule the Veteran for appropriate examinations to determine the current severity of his left hip and back disabilities.  The claims file and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  The examiners are requested to delineate all symptomatology associated with, and the current severity of, the left hip and back disabilities, including associated neurological disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.  The examiners must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiners is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiners must also provide a retrospective opinion regarding the range of motion of the left hip and back in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint, for the period beginning August 2007, for the left hip, and March 2008, for the back.  If the examiners are unable to provide a retrospective opinion, he or she should clearly explain why that is so.  

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

